Citation Nr: 0109960	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran had service in the United States Army Reserve 
from September 1969 to May 1975, including a period of active 
duty service from January 1970 to May 1970.  His claim comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.


REMAND

The evidence of record reveals that the veteran has a history 
of psychiatric complaints, some of which predate his military 
service.  The veteran believes that his time in service 
aggravated his psychiatric condition.  The veteran's service 
medical records show that he noted his predisposition to 
nervousness in an April 1969 enlistment examination medical 
history.  The physician summary attached to that examination 
report states, "nervous trouble = excitable.  Denies 
breakdown."  Ultimately, the veteran was found to be 
qualified for active duty and there are no records of 
treatment in service for psychiatric complaints.  There is, 
however, a private medical treatment record dated in August 
1974, revealing shortness of breath, and extreme nervousness. 

In an April 1999 statement, the veteran's treating 
psychiatrist, Robert B. Woolley, M.D., reported that the 
veteran has had long-term problems with anxiety and 
depression.  Dr. Woolley indicated that the veteran had a 
flare-up of his symptoms while in the service, approximately 
in 1969, and that since that time "he has continued to 
struggle with both an anxiety disorder and clinical 
depression."  Dr. Woolley's treatment records date from 
March 1988 through May 1999, and show treatment with drug 
therapy.

The veteran also avers that he injured his back in a motor 
vehicle accident during service.  Specifically, in an August 
1999 statement he indicates that he was an ambulance driver 
while in the service, and was involved in an accident.  He 
reports having back pain and headaches as a result of that 
accident.  The veteran's service records do not contain an 
accident report or evidence of treatment following a motor 
vehicle accident, and there is also no in-service record of 
complaints of either back pain or headaches.  However, the 
veteran's post-service medical treatment records show 
complaints of back pain and headaches, although they appear 
to have followed a post-service incident. 

Based on the evidence as outlined above, the RO denied the 
veteran's claims as not well-grounded.  The veteran was 
notified that his claims were denied because he had not 
submitted evidence of a plausible relationship between his 
military service and his alleged disabilities.

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 § 7, 
subpart (a), 114 Stat. 2096 (2000).  See also, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the law.  The Board notes that the 
medical evidence submitted in conjunction with the veteran's 
claim speaks only to his current state and does not relate to 
his military service.  Although Dr. Woolley stated in April 
1999, that the veteran had a life-long history of emotional 
problems and that he had a flare-up of those symptoms in 
1969, there is no indication of whether the veteran's 
psychiatric disorder increased beyond a normal progression of 
the disorder as a result of military service.  Moreover, in 
light of the veteran's contentions regarding the motor 
vehicle accident, the Board finds that he should be provided 
an opportunity to submit evidence regarding this event.

Additionally, the Board notes that the record appears to 
indicate that the veteran's only period of active duty 
service was from January 1970 to May 1970, which occurred 
during service in the United States Army Reserve, covering a 
period from September 1969 to May 1975.  However, the record 
does not identify any periods of active duty training or 
inactive duty or training.  This information is necessary for 
adjudicating the veteran's claims.  

Accordingly, this matter shall be REMANDED for the following 
action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

2.  The RO should verify any periods of 
active duty training and/or inactive duty 
training, while the veteran served in the 
United States Army Reserve.  The RO 
should also confirm the veteran's dates 
of active military service.   

3.  The RO should request the veteran to 
supply specific information regarding the 
alleged in-service motor vehicle accident 
and subsequent treatment, including dates 
and locations, and the RO should attempt 
to verify the veteran's allegation of an 
in-service motor vehicle accident and 
resulting back injury and headaches.  If 
the accident and/or in-service treatment 
of a back and head injury is verified, 
the veteran should be afforded a VA 
examination to determine the presence, if 
any, of a current disability, and the 
relationship, if any to the alleged in-
service motor vehicle accident.

4.  The RO should afford the veteran a VA 
examination to determine the presence of 
any psychiatric disorder(s) and the 
relationship, if any, between any current 
psychiatric disorder(s) and the veteran's 
military service.  For any disorder which 
may be present, the examiner should be 
requested to (1) determine if it pre-
existed the veteran's service; and, if 
so, (2) render an opinion as to whether 
it is at least as likely as not (50 
percent or greater) that any current 
psychiatric disorder was aggravated by 
military service beyond the normal 
progression of the disorder.  For any 
currently diagnosed psychiatric disorder 
that is not determined to have pre-
existed service, the examiner is 
requested to comment on whether any 
current disorder is related to an 
incident of service, including the 
approximate time period of onset, if 
possible.  The report of examination 
should include the complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




